Buchanan, J.
Defendants arc sued for a tax on income, for the year 185C. They plead :
1st. That the formalities required by law for the assessment and collection of taxes were not observed in this case.
2d. That the tax is excessive, and that defendants had no opportunity of correcting the error.
3d. That the Assistant City Attorney is not entitled to the commission of five per cent., or any other compensation to be paid by defendants, for the collection of this tax. '
I. We agree with the District Judge, that the tax sued for in this suit is a tax levied under the Act of 19th March, 1856, (Session Acts, p. 109,) and not under the amended City Charter, or Act of 20th March, 1856, (Session Acts, p. 136). The former of these two Acts was not repealed by the 133d section of the latter. The formalities of assessment and collection of City Taxes, as prescribed by the Act of 20th March, 1856, did not apply to the City Taxes of 1856, which were assessed under the Act of 19th of March, 1856.
The Act of 19 th of March, 1856, authorized an assessment for that year, which was not then expired; and it is proved that this assessment was made in the year 1856. The assessment and taxation were not, therefore, retroactive, as contended by counsel of defendant in argument.
II. It is proved and admitted, that thirty days notice to correct errors in this assessment roll was given, by advertisement in the public papers. In connection with this ground of defence, the defendants have offered in evidence, a receipt for tax on capital, for the same year, 1856, and urge that the tax now sued for is a tax upon profits of capital already taxed.
The Act of 19th March, 1856, clearly defines the meaning of the word income as liable to taxation. It is money received in compensation for labor or services, such as wages, commissions, brokerage, &c., and is totally different from the fruits of capital invested in merchandize, stocks, &c.
III. The Act of 19th March, 1856, makes no allowance of commissions or compensation, to be paid by the tax payer, to the Assistant City Attorney. The Act of 1853, which allowed to the Assistant City Attorney a commission of five *804per cent., to be added to the amount of every bill for taxes collected by him, lias been repealed. 13 An. 510. The Judgment appealed from is amended in this respect.
It is, therefore, adjudged and decreed, that the judgment of the District Court be amended ; and that plaintiff and appellee recover of defendants and appellants three hundred dollars, with interest at one per cent, a month from July 7th, 1857, until paid, and costs of the District Court; the costs of appeal to bo borne by appellees.